Citation Nr: 0304308	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cluster headaches, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

(The issues of entitlement to service connection for a skin 
disability, to include as due to undiagnosed illness, 
entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness and 
entitlement to service connection for a psychiatric 
disability, to include as due to undiagnosed illness will be 
the subjects of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Thomas O. Rost, Attorney


WITNESS AT HEARING ON APPEAL

The veteran's attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 1979 
and from November 1990 to July 1991.

This matter comes to the Board on appeal from a September 
1995 rating decision of the Regional Office (RO) that denied, 
in pertinent part, the veteran's claims for service 
connection for cluster headaches, to include as due to 
undiagnosed illness, hearing loss in the left ear and 
bilateral carpal tunnel syndrome.

The veteran's attorney has raised the issue of entitlement to 
service connection for multiple sclerosis.  Since this matter 
has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for a skin 
disability, to include as due to undiagnosed illness, chronic 
fatigue syndrome, to include as due to undiagnosed illness 
and a psychiatric disability, to include as due to 
undiagnosed illness pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  Any headaches the veteran experienced during his first 
period of service were acute and transitory and resolved 
without residual disability.

2.  The veteran's headaches, which had their onset following 
his initial period of active duty, were present prior to his 
second period of service.

3.  The headaches did not increase in severity during the 
veteran's second period of service.

4.  The hearing loss in the veteran's left ear had its onset 
during his second period of service.

5.  The veteran underwent bilateral carpal tunnel release 
surgery during his second period of service.


CONCLUSIONS OF LAW

1.  Clusters headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303(b), 3.306, 3.317 (2002).

2.  Hearing loss in the left ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.385 (2002).

3.  Bilateral carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  By letter dated in January 2003, the veteran was 
apprised of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA would 
undertake.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

On a report of medical history in March 1974, the veteran 
related that he had been hospitalized in September 1973 for a 
head injury from a horse accident.  He indicated that he was 
kept in the hospital overnight and that a brain scan was 
normal.  There were no sequelae from this incident.  An 
audiometric test on the enlistment examination in March 1974 
revealed that the hearing threshold levels in decibels in the 
left ear were 25, 10, 5, 5, 15 and 10, at 500, 1000, 2,000, 
3,000, 4,000 and 6,000 Hertz, respectively.  No pertinent 
abnormalities were reported on clinical evaluation at that 
time.

The service medical records disclose that the veteran was 
seen in September 1974 for a headache of three days duration.  
He described sharp pain to the back of his head.  The 
impression was muscle spasm, and he was returned to duty.  He 
was seen again one week later with a history of pain to the 
cervical spine with radiation to the left temporal area.  The 
impression was muscle spasm.  Medication was prescribed.  It 
was reported in September 1976 that the veteran sustained a 
jump injury when he landed in trees.  It was noted that he 
hit his left head.  No loss of consciousness was reported.  
The assessment was jump injury, with no neurological deficit.  
He was seen on a few occasions in October 1977 for complaints 
of headache.  His symptoms were variously assessed as 
possible migraine or somatic dysfunction.  

The ears, head, and upper extremities were evaluated as 
normal on the separation examination in January 1979.  An 
audiometric test showed that the hearing threshold levels in 
decibels in the left ear were 25, 15, 5, 5 and 5, at 500, 
1000, 2,000, 3,000 and 4,000 Hertz, respectively.  

The veteran was afforded a general medical examination by the 
VA in August 1980.  He stated that he had been treated in 
September 1974 for sharp pains in the back of his head and 
neck region.  He reported that he received treatment for 
similar complaints in January 1977, from October 1977 to 
January 1978 and again in January 1979.  He noted that the 
last time he was treated, he received physical therapy and 
traction to alleviate the pain.  He did not describe any 
headaches, and no such diagnosis was made.

An examination for entry to the Reserves dated January 1981 
is of record.  No pertinent abnormalities were reported on 
clinical evaluation.  An audiometric test revealed that the 
hearing threshold levels in decibels in the left ear were 45, 
30, 20, 25, 25 and 55 at 500, 1000, 2,000, 3,000, 4,000 and 
6,000 Hertz, respectively.  On retest, the hearing threshold 
levels in decibels in the same frequencies were 5, 0, 0, 10, 
45 and 0.  An audiometric test was also conducted on another 
examination for the Reserves in February 1983.  The hearing 
threshold levels in decibels in the left ear were 20, 5, 0, 
0, 10, 5 and 45 at 500, 1000, 2,000, 3,000, 4,000, 6,000 and 
8,000 Hertz, respectively.  

The veteran was afforded a general medical examination by the 
VA in August 1980.  He related that he was treated in 
September 1974 for sharp pains in the back of his head and 
neck region during airborne training.  On clinical 
examination, a hearing loss was not noted.  There was no 
pertinent diagnosis.

A VA ear, nose and throat examination was also conducted in 
August 1980.  The veteran asserted that it was mentioned in 
the military that he had a mild hearing loss.  

VA outpatient treatment records disclose that the veteran was 
seen in March 1981 and reported that he had experienced 
headaches since the 1976 parachute accident.  The diagnosis 
was headache.  He was referred to the orthopedic clinic where 
he was seen in May 1981.  A history of two neck injuries, one 
in 1970 and the other following a parachute fall in 1974 was 
noted.  He complained of pain in the neck that radiated to 
the left side of his head.  Following an examination, the 
impression was tension headache.  

The veteran was examined by J. D. Sargent, M.D. in September 
1988.  It was stated that his headache problem began in 1970 
following an automobile accident in which the veteran injured 
his head and neck.  He was reportedly unconscious for about 
five to ten minutes.  He allegedly hit the left side of his 
forehead.  He related that since 1973, he had had a pain in 
the left suboccipital area continuously.  He claimed that the 
headache would appear for periods lasting from two weeks to a 
month and might come every six months to every three years.  
He maintained that his present episode began in October 1987 
and that he had from one to twenty headaches per day until 
May 1988.  Following an examination, the pertinent diagnosis 
was suspect episodic cluster headaches, rather than chronic 
cluster headaches.  

A history of cluster headaches since 1973 was reported on 
private hospitalization in February 1990.  

The service medical records from the veteran's second period 
of active duty reveal that he was seen in February and March 
1991 for complaints referable to bilateral carpal tunnel 
syndrome.  He apparently underwent carpal tunnel release 
surgery on the right hand in late March or early April and on 
the left hand in May 1991.  Cluster headaches and the 
surgical procedures performed on the veteran's upper 
extremities were noted on a report of medical history in July 
1991.  The only pertinent abnormalities on the separation 
examination in July 1991 were surgical scars on each 
palm/wrist.  An audiometric test revealed that the hearing 
threshold levels in decibels in the left ear were 45, 45, 25, 
20, 30 and 50, at 500, 1000, 2,000, 3,000, 4,000 and 6,000 
Hertz, respectively.  On retest, the hearing threshold levels 
in decibels at the same frequencies in the left ear were 40, 
40, 30, 40, 40 and 70.  A hearing loss was noted.  

Private medical records dated from 1992 to 1994 have been 
associated with the claims folder.  In October 1992, it was 
reported that the veteran was continuing to have difficulty 
with his headache problem.  He was hospitalized for an 
exacerbation of cluster headaches the following month.  
Episodic cluster headaches, in remission, were noted in 
January 1994.  

On VA general medical examination in April 1995, the veteran 
related that he had surgery on each hand for carpal tunnel 
syndrome during service.  He stated that he continued to have 
pain in both wrists.  He asserted that his headaches started 
in September 1974.  The pertinent diagnoses were history of 
cluster headaches and postoperative bilateral carpal tunnel 
syndrome.  

A VA audiometric examination was conducted in April 1995.  
The veteran complained of decreased hearing in his left ear 
within the previous three to four years.  A history of noise 
exposure in service was reported.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
20
20
15
25

Speech audiometry revealed speech recognition ability of 96 
in the left ear.  The examiner stated that the veteran had a 
mild sensorineural loss at 6,000 Hertz, sloping to moderately 
severe at 8,000 Hertz.  

During a VA psychiatric examination in April 1995, the 
veteran asserted that his cluster headaches began in 1988.  
On VA general medical examination conducted the same month, 
the veteran claimed that his headaches began in September 
1974, and that he had episodes in the spring and again in the 
fall.  He noted that in 1988, the headaches were almost 
continuous all year long.  The pertinent diagnoses were 
history of cluster headaches, and postoperative bilateral 
carpal tunnel syndrome.  

In a statement dated in June 1997, Dr. Sargent summarized the 
history he reported in September 1988.  He acknowledged that 
the history obtained was contradictory as the veteran 
variously reported that his headache problem began in 1970 
following a car accident or following a parachute jump in 
September 1974.  The physician commented that he could not 
state with any certainty which scenario was the most 
accurate.  He added that from the history obtained on 
September 1988, it was possible that the veteran could have 
had an injury in September 1974 that aggravated a previous 
headache tendency.

In March 1997, a VA physician wrote a letter to the veteran's 
attorney and related that he had reviewed the veteran's 
records the attorney had provided, as well as the medical 
records available at the Topeka, Kansas, VA medical center.  
He stated that he believed that the veteran's hearing loss in 
the left ear and the carpal tunnel syndrome were "clearly 
service-connected."  He commented that there appeared to be 
good documentation that the hearing loss in the left ear and 
the carpal tunnel syndrome conditions were not present prior 
to service and were present at the end of service.  The 
physician further noted that the veteran's cluster headaches 
were "probably not service-connected."  He felt that the 
several episodes of neck pain referred to in the service 
medical records the attorney provided (beginning in September 
1974) were not compatible with or typical of cluster 
headaches.  He pointed out that each of the episodes was a 
fairly localized cervical pain, not a true headache.  In 
addition, the physician commented that all the available 
medical records refer to the cluster headaches beginning 
around 1988.  

On VA neurological examination in October 1997, the veteran 
reported that following a parachute accident in 1974, he 
experienced pain in his left neck.  He related that he 
initially believed the pain was from the cervical spine and 
that it was related to the parachute accident, but that it 
was later diagnosed as part of his cluster headaches.  He 
described his headache pattern from 1974 to 1988, and 
indicated that he had headaches that lasted for about one 
week approximately twice a year.  Following an examination, 
the pertinent diagnoses were cluster headaches and status 
post bilateral carpal tunnel surgery.

The veteran was afforded a VA audiometric examination in 
October 1997.  An audometric test revealed that the hearing 
threshold levels in decibels in the left ear were 30, 25, 20, 
15 and 25 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  Speech recognition was 92 percent in the left 
ear.  The diagnosis was that the veteran had a mild 
sensorineural hearing loss in the left ear from 250 to 1000 
Hertz, recovering to within normal limits from 2,000 to 4,000 
Hertz, and gently sloping to a mild to moderately severe loss 
from 6,000 to 8,000 Hertz.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Cluster headaches 

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.   
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  In 
addition, the new law extends the period in which the VA may 
determine that a presumption of service connection should be 
established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See 66 Fed. Reg. 56,614-15. 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).  The veteran is not adversely impacted by 
the Board's application of the amended law in this 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence supporting the veteran's claim consists 
essentially of his statements and medical records reflecting 
treatment for cluster headaches.  Initially, the Board 
acknowledges that the veteran had service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

The record confirms that the veteran had complaints of 
headaches during his first period of service.  It must be 
observed, however, that it was concluded when he was seen in 
September 1974 that these complaints represented muscle 
spasm.  The Board acknowledges that the veteran, as he has 
claimed, sustained a jump injury in September 1976.  At that 
time, he hit his left head.  There is no indication around 
the time of the accident that he reported that he had 
headaches.  The only other references in the service medical 
records to headaches were in October 1977, more than one year 
after this injury, and were felt to be possible migraine or 
somatic dysfunction.  The fact remains that there were no 
findings concerning headaches at the time of the separation 
examination in January 1979.  

The Board concedes that the veteran complained of headaches 
on two occasions in 1981.  It must be observed that when he 
was seen by Dr. Sargent in September 1988, the veteran 
related that his headaches had their onset in 1970, following 
a motor vehicle accident.  He further described continuous 
headaches since 1973, which was prior to his entrance into 
service.  This history is inconsistent with his complaints 
recorded at the time of the initial VA examination following 
service, conducted in August 1980.  As noted above, while he 
described head and neck pain, he did not mention headaches.  
In addition, he did not refer to the fact that he had 
headaches while in service.  

The Board recognizes that there is some conflict in the 
record concerning the onset of the veteran's headaches.  On 
some occasions, the history he reported suggested that the 
headaches pre-existed his initial period of service.  Other 
times, his history sought to attribute the onset of the 
headaches to that period of service.  In March 1997, a VA 
physician reviewed certain medical records, and concluded 
that the veteran's cluster headaches were probably not 
service-connected.  He explained that this opinion was 
predicated on a determination that the neck pain noted in the 
service medical records was not compatible with or typical of 
cluster headaches, and that the episodes referred to 
localized cervical pain, not a true headache.  In light of 
the fact that this opinion was predicated on a review of at 
least some medical records, the Board finds that it is of 
greater probative value than the opinion expressed by Dr. 
Sargent in June 1997.  There is no indication that his 
opinion to the effect that the veteran might have had an 
injury in September 1974 that aggravated a previous headache 
tendency, was based on a review of the service medical 
records.  In fact, the record demonstrates that the veteran 
did not sustain any injury in September 1974.  The evidence 
establishes, therefore, that while the veteran expressed 
complaints of headaches during his first period of service, 
the medical findings at that time never demonstrated the 
presence of cluster headaches.  Any headaches the veteran 
experienced during his initial period of service were acute 
and transitory and did not represent the onset of a chronic 
disability.  

It cannot be disputed that his headaches preexisted the 
veteran's second period of service.  This conclusion is 
supported by the September 1988 statement from Dr. Sargent.  
In light of the fact that there is no indication of any 
complaints or treatment for headaches during the veteran's 
second period of service, it cannot be concluded that his 
headaches increased in severity during this period of active 
duty.  In sum, the Board finds that the evidence against the 
veteran's claim is of greater probative value than the 
evidence that supports the claim.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for service connection for cluster headaches, to 
include as due to undiagnosed illness.

With respect to the claim that service connection is 
warranted pursuant to 38 C.F.R. § 3.317, the Board notes that 
the regulation provides that a condition that is attributed 
to "any known clinical diagnosis" is not eligible for 
compensation under the regulation.

B.  Hearing loss in the left ear

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The audiometric test performed at the time of the veteran's 
separation from his first period of service shows that he had 
essentially normal hearing in the left ear at that time.  The 
Board acknowledges that on an examination for the Reserves in 
January 1981, his hearing threshold at 4,000 Hertz was 45 
decibels.  When he was examined for the Reserves in February 
1983, the hearing threshold at 4,000 Hertz was normal, though 
that at 8,000 Hertz, the hearing threshold level was 45.  

The audiometric test on the separation examination in July 
1991 demonstrates that the veteran had a hearing loss in the 
left ear.  It is significant to observe that the audiometric 
tests conducted on VA examinations in April 1995 and October 
1997 verify that the veteran has hearing loss disability in 
the left ear.  Finally, the Board notes that a VA physician 
who reviewed some service medical records concluded that the 
veteran's hearing loss in the left ear was service-connected.  
There is no clinical evidence to the contrary.  In light of 
the fact that the veteran's left ear hearing loss was 
initially documented on the July 1991 separation examination 
and has been confirmed by subsequent audiometric examination, 
the Board finds that the preponderance of the evidence 
supports the claim for service connection for hearing loss in 
the left ear.  

C.  Bilateral carpal tunnel syndrome 

The service medical records from the veteran's second period 
of service verify that he underwent carpal tunnel release 
surgery on each upper extremity.  The VA neurological 
examination in October 1997 disclosed that the veteran was 
status post bilateral carpal tunnel surgery.  In the absence 
of any clinical evidence to the contrary, the Board concludes 
that service connection for the residuals of bilateral carpal 
tunnel syndrome is warranted.  




ORDER

Service connection for cluster headaches, to include as due 
to undiagnosed illness, is denied.

Service connection for hearing loss in the left ear and for 
bilateral carpal tunnel syndrome is granted.



____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

